Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to applicant’s amendment/response filed on 11/03/2022, which has
been entered and made of record.  Claim 1, 12 and 20 are amended. Claims 1-20 are pending in the application.
		
Response to Arguments
Applicant arguments regarding claim rejections under 103 are considered, but are not persuasive. 
Applicant argues:

    PNG
    media_image1.png
    302
    814
    media_image1.png
    Greyscale

Examiner disagrees: Applicant argues about the amended limitations. However, Examiner thinks Yang teaches the amended limitations, as mapped below:
transmitting a synchronization signal to a main photographing apparatus and at least one auxiliary photographing apparatus in a transmission frequency of the synchronization signal, wherein the transmission frequency of the synchronization signal is equal to a frame rate of the at least one auxiliary photographing apparatus, ([0006], “the data synchronization module is used for generating a collection trigger signal and inputting the generated collection trigger signal to the POS sensor and the plurality of remote sensors;” [0057], “in order to synchronously acquire data of the three types of sensors, the multi-sensor data collection application is designed to collect image data of the agricultural spectral sensor and image data of the thermal infrared sensor at a frequency of 1.0 Hz,” As table 1 shows the data collection frequency of Thermal infrared sensor is greater than that of Agricultural multispectral sensor. However, synchronization signal is sent to both agricultural spectral sensor and the thermal infrared sensor to control data being collected at frequency of 1.0 Hz, which is substantially equal to the frame rate of the agricultural spectral sensor. In Yang’s teaching, the collecting frequency is set up based on parameters, such as the drone (carrying the sensors) flying speed to make sure the coverage area. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use a frequency same as the frame rate (0.67) of the agricultural spectral sensor , since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). )
and a frame rate of the main photographing apparatus is greater than the frame rate o of the at least one auxiliary photographing apparatus; (table 1 shows the data collection frequency of Thermal infrared sensor is greater than that of Agricultural multispectral sensor: “

    PNG
    media_image2.png
    325
    693
    media_image2.png
    Greyscale
”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 7149366 B1) in view of Yang et al. (US 2017/0195641 A1).
Regarding claim 1, Sun teaches:
A control method for a photographing apparatus, (Abstract: “A compact high-definition hyperspectral imaging system (HDHIS) for light aircraft remote sensing to perform concurrent pushbroom hyperspectral imaging and high-resolution photographic imaging. The HDHIS comprises a sensor head having a hyperspectral scanner and a CCD digital camera.”) comprising: 
a main photographing apparatus and at least one auxiliary photographing apparatus(FIG.1 12 and 14)
acquiring a first image collected by the main photographing apparatus according to the synchronization signal, and acquiring a second image collected by the at least one auxiliary photographing apparatus according to the synchronization signal; (col 5-6: “The objective goal of this concurrent complementary imaging is to incorporate information from both the precision-georeferenced, instantaneous-freeze-frame color photographic image from the CCD camera 12, which has a much-higher achievable spatial resolution (up to 64-times higher in this embodiment) for instantaneous large area imaging, and the pushbroom-scanned, high-spectral-resolution data set from the hyperspectral scanner 14, which covers the VNIR range with 240 bands with a better than 5 nm spectral resolution, but a coarse spatial resolution, thereby increasing the remote sensing performance over that achieved by any single imaging mode.”)and 
synchronously storing the first image and the second image into a storage unit through a first read-write buffer area. (col. 3, upper teaches synchronously storing a first image and second image to storage unit; col.9, middle teaches the details of using a ring buffer as intermediate to store the images to a storage unit: “processing imaging data from the hyperspectral scanner and the digital camera for displaying and storing concurrent hyperspectral images and high resolution photographic images. The means for processing the imaging data comprises a computer coupled to a removable hard drive.” “Referring again to FIG. 4 and also FIG. 6, FIG. 6 shows a pictorial view of a hard-drive-based, memory-buffering assisted ring buffer recording algorithm which is provided for the HDHIS computer 16. The ring buffer 170 is actually mapped from a linear, physical, memory space of the system SDRAM and configured as a ring using software defines. The hyperspectral scanner 14 can send data blocks for 1050 scan lines to the linear memory space (384 MB) without erasing anything. After that it always erases the oldest data by replacing the oldest with current data, one by one along with continuous buffer logical number increase as indicated on the ring buffer 170. A disk recording thread (DRT) 178 works in parallel with the video buffering thread (VBT 176), which is set as the top priority using interrupts and DMA techniques, so that there will be no glitches for the HDHIS computer 16. A pointer 172 for the disk recording thread 178 and a pointer 174 for the video buffering thread 174 access the SDRAM buffers 170 as a ring. The DRT 178 fetches data from the ring buffer 170 in a first-in-first-out (FIFO) mode. Even though there will be certain glitches-associated slowdown in DRT, depending on the system configuration, the hard drive performance, and the scanning rate, the data can be recorded to hard drive 18 much longer with certain delay [(n+l)-(m+l)]=(n-m) 180, but without data loss, until the total delay catches up with ring-buffer physical length (1050 in this embodiment), where l=1,2,3 . . . (which is the ring counter that counts the number of rings that are run).Using the ring-buffer assisted disk recording technology, the completed imaging spectrometer raw data set, with all 240 bands uncompressed at 752 pixel swath and 10 bit digitization, can be sent to the hard drive 18 at up to 60 scan lines per second without frame drop or data loss.”)
However, Sun does not explicitly, but Yang teaches:
transmitting a synchronization signal to different imaging devices in a transmission frequency of the synchronization signal, wherein the transmission frequency of the synchronization signal is equal to a frame rate of the at least one auxiliary photographing apparatus, ([0006], “the data synchronization module is used for generating a collection trigger signal and inputting the generated collection trigger signal to the POS sensor and the plurality of remote sensors;” [0057], “in order to synchronously acquire data of the three types of sensors, the multi-sensor data collection application is designed to collect image data of the agricultural spectral sensor and image data of the thermal infrared sensor at a frequency of 1.0 Hz,” As table 1 shows the data collection frequency of Thermal infrared sensor is greater than that of Agricultural multispectral sensor. However, synchronization signal is sent to both agricultural spectral sensor and the thermal infrared sensor to control data being collected at frequency of 1.0 Hz, which is substantially equal to the frame rate of the agricultural spectral sensor. In Yang’s teaching, the collecting frequency is set up based on parameters, such as the drone (carrying the sensors) flying speed to make sure the coverage area. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use a frequency same as the frame rate (0.67) of the agricultural spectral sensor , since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). )
and a frame rate of the main photographing apparatus is greater than the frame rate o of the at least one auxiliary photographing apparatus; (table 1 shows the data collection frequency of Thermal infrared sensor is greater than that of Agricultural multispectral sensor: “

    PNG
    media_image2.png
    325
    693
    media_image2.png
    Greyscale
”)
Sun teaches concurrently control the image capturing by different capturing devices in an airborne multiple camera image system. However, Sun does not explicitly teach send a synchronization signal to these cameras to control the synchronous capturing action. Yang explicitly teaches a method of control the capturing of images by different sensors via transmitting a synchronization signal to different imaging devices to trigger the image capturing synchronously.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Sun with the specific teachings of Yang. The benefit would be to explicitly and effectively control the capturing devices.  

Regarding claim 2, Sun in view of Yang teaches:
The method according to claim 1, wherein the acquiring a first image collected by the main photographing apparatus according to the synchronization signal comprises: acquiring a first image associated with the synchronization signal in N frames of images collected by the main photographing apparatus.(Sun, FIG. 4, the 10 bit framegrabber (Pulsar card) 38 for interfacing with the hyperspectral scanner 14, and grabs individual, digital still frames from an analog video signal or a digital video stream from hyperspectral scanner 14.)

Regarding claim 3, Sun in view of Yang teaches:
The method according to claim 2, wherein the acquiring a second image collected by the at least one auxiliary photographing apparatus according to the synchronization signal comprises: acquiring a second image collected by the at least one auxiliary photographing apparatus after being triggered by the synchronization signal.(Sun, FIG. 4, camera 12 captures image. )

Regarding claim 4, Sun in view of Yang teaches:
The method according to claim 1, wherein the synchronously storing the first image and the second image into a storage unit through a first read-write buffer area comprises:
 buffering the first image and the second image into the first read-write buffer area; and extracting at least two frames of images buffered from the first read-write buffer area, and storing the at least two frames of images into the storage unit, (Sun col. 9, middle and also FIG. 6 teaches using a ring buffer as an read-write buffer to temporally save the captured images: “Referring again to FIG. 4 and also FIG. 6, FIG. 6 shows a pictorial view of a hard-drive-based, memory-buffering assisted ring buffer recording algorithm which is provided for the HDHIS computer 16. The ring buffer 170 is actually mapped from a linear, physical, memory space of the system SDRAM and configured as a ring using software defines. The hyperspectral scanner 14 can send data blocks for 1050 scan lines to the linear memory space (384 MB) without erasing anything. After that it always erases the oldest data by replacing the oldest with current data, one by one along with continuous buffer logical number increase as indicated on the ring buffer 170. A disk recording thread (DRT) 178 works in parallel with the video buffering thread (VBT 176), which is set as the top priority using interrupts and DMA techniques, so that there will be no glitches for the HDHIS computer 16. A pointer 172 for the disk recording thread 178 and a pointer 174 for the video buffering thread 174 access the SDRAM buffers 170 as a ring. The DRT 178 fetches data from the ring buffer 170 in a first-in-first-out (FIFO) mode.”) wherein the at least two frames of images are from at least two photographing apparatuses respectively.(The images are captured from devices 14 and 12.)

Regarding claim 5, Sun in view of Yang teaches:
The method according to claim 1, wherein the method further comprises: processing the first image and the second image respectively; (Sun col.3, bottom teaches processing the images from both photographing devices before finally storing them to hard drive: “The system comprises means connected between the first computer and the second computer for controlling the processing of the images by a single operator. The system comprises a removable hard drive connected to the first computer. The first computer transfers the hyperspectral images, the photographic images, and the multispectral images via the second computer to the removable hard drive. The system comprises a data communication link between the first computer and the second computer for transferring the multispectral images. The first computer comprises means for ring buffering data of the hyperspectral images and transferring the data to a removable hard drive.”) and the synchronously storing the first image and the second image into a storage unit through a first read-write buffer area comprises: synchronously storing the processed first and second images into the storage unit through the first read-write buffer area. (Sun col.3, bottom: “The system comprises means connected between the first computer and the second computer for controlling the processing of the images by a single operator. The system comprises a removable hard drive connected to the first computer. The first computer transfers the hyperspectral images, the photographic images, and the multispectral images via the second computer to the removable hard drive. The system comprises a data communication link between the first computer and the second computer for transferring the multispectral images. The first computer comprises means for ring buffering data of the hyperspectral images and transferring the data to a removable hard drive.” And also see claim 1.)

Regarding claim 10, Sun in view of Yang teaches:
The method according to claim 1, further comprising: acquiring real-time images collected by the main photographing apparatus and/or the at least one auxiliary photographing apparatus; (Sun, col. 11 teaches capturing image from cameras 81, 84, which is real-time: “The CAMIS computer 86 includes a camera interface 124 which comprises four 8-bit A/D converters 120, 121, 122, 123 for digitizing the multispectral image data from the multispectral cameras 81 84 respectively.”) buffering the real-time images into a second read-write buffer area; extracting at least one frame of image from the second read-write buffer area; and transmitting the at least one frame of image to a display terminal, the display terminal being configured to display the at least one frame of image. (Sun, col. 11, “The CAMIS computer 86 includes a camera interface 124 which comprises four 8-bit A/D converters 120, 121, 122, 123 for digitizing the multispectral image data from the multispectral cameras 81 84 respectively. The camera interface 124 also comprises an HD & VD shutter exposure control 128 for varying the shutter speed of the multispectral cameras 81 84. The digitized image data is fed to a VGA display interface 104 for display on the LCD display 22” This paragraph teaches digitizing the captured image before feeding it to a display. It is well-known in the art that a buffer, such as a RAM memory, is used to temporarily keep data that is being processed; the RAM memory is divided into different region for different data. Examiner takes official notice here. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Sun with the well-known knowledge to temporarily save the captured image in a region of the buffer for processing, and then pass it to the display once the processing is done. Buffer provides an way for processor to quickly retrieve data comparing with hard disk memory. The benefit of this combination is to improve system processing efficiency.)

Regarding claim 11, Sun in view of Yang teaches:
The method according to claim 10, further comprising: processing the real-time images; . (Sun, col. 11, “The CAMIS computer 86 includes a camera interface 124 which comprises four 8-bit A/D converters 120, 121, 122, 123 for digitizing the multispectral image data from the multispectral cameras 81 84 respectively. The camera interface 124 also comprises an HD & VD shutter exposure control 128 for varying the shutter speed of the multispectral cameras 81 84. The digitized image data is fed to a VGA display interface 104 for display on the LCD display 22” This paragraph teaches digitizing the image captured in real-time before feeding it to a display.) and the buffering the real-time images into a second read-write buffer area comprises: buffering the processed real-time images into the second read-write buffer area. (Sun, col. 11, “The CAMIS computer 86 includes a camera interface 124 which comprises four 8-bit A/D converters 120, 121, 122, 123 for digitizing the multispectral image data from the multispectral cameras 81 84 respectively. The camera interface 124 also comprises an HD & VD shutter exposure control 128 for varying the shutter speed of the multispectral cameras 81 84. The digitized image data is fed to a VGA display interface 104 for display on the LCD display 22” This paragraph teaches digitizing the captured image before feeding it to a display. It is well-known in the art that a buffer, such as a RAM memory, is used to temporarily keep data that is being processed; the RAM memory is divided into different region for different data. Examiner takes official notice here. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Sun with the well-known knowledge to temporarily save the captured image in a region of the buffer for processing, and then pass it to the display once the processing is done. Buffer provides an way for processor to quickly retrieve data comparing with hard disk memory. The benefit of this combination is to improve system processing efficiency.)

Regarding claim 12, Sun in view of Yang teaches:
A multispectral photographing device, comprising: a processor, a main photographing apparatus, and at least one auxiliary photographing apparatus; the processor being configured to: (Sun, FIG. 1, 16, 14, 12)
The rest of claim 12 recites similar limitations of claim 1, thus is rejected using the same rejection rationale.


Regarding claim 20, Sun in view of Yang teaches:
An unmanned aerial vehicle, comprising: a multispectral photographing device, wherein the multispectral photographing device is configured to (Sun, col. 1, middles: “Aerial remote sensing platforms are indispensable and valuable adjuncts to the latest Earth observation satellites. New generations of smaller, lighter, power saving, cheaper and better hyperspectral/multispectral imaging systems are becoming operational to fly with diverse low-cost flying platforms in traditional light aircraft, balloons and airships to the latest unmanned aerial vehicles (UAVs). Quickly available higher spatial and spectral resolution airborne spectral images with extended dynamic range are broadly desired for regional, special and satellite-demanded ground truth remote sensing applications.” col. 2, bottom: “It is another object of this invention to combine an HDHIS with a computerized airborne multi-camera imaging system (CAMIS) to provide a hyperspectral/multispectral/photographic triple imaging system that can be operated by one person in a light aircraft.”) 
The rest of claim 10 recites similar limitations of claim 1, thus is rejected using the same rejection rationale.

Claims 13-16, 19 recite similar limitations of claims 2-5, 10 respectively, thus are rejected using the same rejection rationale respectively.

Claim(s) 6-9, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Yang and further in view of Lee (US 2009/0190659 A1).
Regarding claim 6, Sun in view of Yang teaches:
The method according to claim 5, wherein the processing the first image and the second image respectively (see claim 5) comprises: 
However, Sun in view of Yang does not, but Lee teaches:
The processing can be converting images into YUV data; and extracting Y-component data from the YUV data. ([0005], “In general, an initial video has an RGB color format when video images are captured. A video having the RGB color format is generally encoded into a video having a YUV (or YCbCr) color format. Here, a Y component indicates luminance data including brightness information, and U (or Cb) and V (or Cr) components indicate chrominance data including color information. In the RGB video, information is uniformly distributed over R, G, and B. In the YUV (or YCbCr) video, information is concentrated on the Y component, and the amount of information on the U (or Cb) and V (or Cr) components is reduced. This is advantageous in that a compression rate is increased when compressing a YUV video. In order to additionally improve the compression rate, in general, a YUV (or YCbCr) 4:2:0 video is used by sampling chrominance components U (or Cb) and V (or Cr) of the YUV (or YCbCr) video with a 1/4 size of the luminance component.”)
Sun in view of Yang teaches receiving first and second images captured by different capturing devices and save them to memory.  Lee teaches a method of storing the images by using less memory, e.g. converting images from RGB to YUV and then compressing the Y signal and the U and V signal using different compressing rate.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Sun in view Yang with the specific teachings of Lee to convert the first image into first YUV data; and convert the second image into second YUV data, and extract Y-component data from the second YUV data. Thus the converted YUV image signal can be compressed using different compressing rate, to greatly reduce memory usage when saving the images.

claim 8, 17 recites similar limitations of claim 6, thus is rejected using the same rejection rationale.

Regarding claim 7, Sun in view of Yang and Lee teaches:
The method according to claim 6, wherein the method further comprises:
converting the first YUV data into a file in a first format, and converting the Y- component data into a file in a second format, wherein a compression rate of the first format is greater than that of the second format; (Lee [0005] the compression rates for YUV data is less than the compressing rate for Y component , “In general, an initial video has an RGB color format when video images are captured. A video having the RGB color format is generally encoded into a video having a YUV (or YCbCr) color format. Here, a Y component indicates luminance data including brightness information, and U (or Cb) and V (or Cr) components indicate chrominance data including color information. In the RGB video, information is uniformly distributed over R, G, and B. In the YUV (or YCbCr) video, information is concentrated on the Y component, and the amount of information on the U (or Cb) and V (or Cr) components is reduced. This is advantageous in that a compression rate is increased when compressing a YUV video. In order to additionally improve the compression rate, in general, a YUV (or YCbCr) 4:2:0 video is used by sampling chrominance components U (or Cb) and V (or Cr) of the YUV (or YCbCr) video with a 1/4 size of the luminance component.” )
and the synchronously storing the processed first and second images into the storage unit through the first read-write buffer area comprises: synchronously storing the file in the first format and the file in the second format into the storage unit through the first read-write buffer area.( Sun in view of Yang teaches synchronously storing the processed first and second images into the storage unit through the ring buffer. To save memory usage, Lee further teaches converting RGB image signal to YUV image signal and extract the Y signal; compressing the Y signal and YUV signal into different compressing file rate; further save them using different compression file rate format.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Sun in view Yang with the specific teachings of Lee to synchronously storing the file in the first format and the file in the second format into the storage unit through the first read-write buffer area to reduce memory usage.)

claim 9, 18 recites similar limitations of claim 7, thus is rejected using the same rejection rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725. The examiner can normally be reached Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YANNA WU/Primary Examiner, Art Unit 2611